HOUSTON, Justice
(concurring specially).
I agree that forcible compulsion is not an element of sexual misconduct. I agree that the trial court’s charge to the jury was confusing as to whether forcible compulsion was an element of sexual misconduct; however, the defendant did not object to the charge on this ground.
So what about “no” and “tears”?
“No” is defined in The American Heritage Dictionary of the English Language 890 (1969) as “[a] negative response; a denial or refusal.”
We teach our children: “Just say No!” So the prosecutrix said “no,” but the defendant continued his sexual advances, which culminated in sexual activity, while the prosecutrix cried. It was for the trier of fact to determine whether this was sexual misconduct under the correct interpretation of the trial court’s instructions. The jury found that it was, and the defendant has not shown me why his conviction should be reversed.
HOOPER, C.J., concurs.